Title: From Benjamin Franklin to Deborah Franklin, 28 August 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Augt. 28. 1767
I have staid too long in London this Summer, and now sensibly feel the Want of my usual Journey to preserve my Health. Therefore I this Morning am to set for a Trip to Paris. Sir John Pringle, the Queen’s Physician, goes with me. He has Leave for Six Weeks only, her Majesty being again pregnant. I shall write to you from thence. I receiv’d yours by Sir John Peyton. Mrs. Stevenson will forward the Things you write for. My Love to all. I am, ever, Your affectionate Husband
B Franklin
